                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 1 of 20 Page ID #:1148



                                                                                              1 Matthew A. Newboles (SBN 167,196)
                                                                                                Gregory K. Clarkson (SBN 298,712)
                                                                                              2 STETINA BRUNDA GARRED & BRUCKER
                                                                                              3 75 Enterprise, Suite 250
                                                                                                Aliso Viejo, California 92656
                                                                                              4 mnewboles@stetinalaw.com
                                                                                              5 gclarkson@stetinalaw.com
                                                                                                Tel: (949) 855-1246
                                                                                              6
                                                                                              7 Attorneys for Defendants
                                                                                                St. Paul Brands, Inc., Advanced Pharmaceutical
                                                                                              8 Services, Inc., A Q Pharmaceuticals, Inc., Dennis
                                                                                              9 Nguyen-Duy Ngo, Jimmy Ngo, Mailan Nguyen,
                                                                                                Trang D. Nguyen a/k/a Tracy Nguyen
                                                                                             10
STETINA BRUNDA GARRED & BRUCKER




                                                                                             11
                                                                                                                            UNITED STATES DISTRICT COURT
                                                             ALISO VIEJO, CALIFORNIA 92656




                                                                                             12
                                  75 ENTERPRISE, SUITE 250


                                                                   PHONE: (949) 855-1246




                                                                                             13                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                             14                                       SOUTHERN DIVISION
                                                                                             15
                                                                                             16 Rousselot B.V.,                                  Case No. 8:19-cv-00458-DOC-ADS
                                                                                             17
                                                                                                                       Plaintiff,                Hon. David O. Carter
                                                                                             18 v.
                                                                                             19                                                  REPLY IN SUPPORT OF MOTION
                                                                                                  St. Paul Brands, Inc., Advanced                TO DISMISS
                                                                                             20   Pharmaceutical Services, Inc., A Q
                                                                                                  Pharmaceuticals, Inc., Cong ty co phan
                                                                                             21
                                                                                                  duoc pham Eco doing business as “ECO           Date: July 15, 2019
                                                                                             22   PHARMA JOINT STOCK COMPANY                     Time: 8:30 a.m.
                                                                                                  (VIETNAM), Dennis Nguyen-duy Ngo,              Courtroom: 9D
                                                                                             23
                                                                                                  Jimmy Ngo, Mailan Nguyen, Trang D.
                                                                                             24   Nguyen a/k/a Tracy Nguyen,
                                                                                             25
                                                                                                                       Defendants.
                                                                                             26
                                                                                             27
                                                                                             28
                                                                                                         Case No. 8:19-cv-00458-DOC-ADS              i
                                                                                                         REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 2 of 20 Page ID #:1149



                                                                                              1                                          TABLE OF CONTENTS
                                                                                              2
                                                                                              3   I.     INTRODUCTION ............................................................................................... 1
                                                                                              4   II.    NO DIRECT TRADEMARK INFRINGEMENT .............................................. 2
                                                                                              5          A.       Direct Infringement Is Not Sufficiently Pled ............................................ 2
                                                                                              6          B.       Extraterritoriality Bars Enforcement of the Lanham Act ......................... 4
                                                                                              7          C.       Nominative Fair Use Bars This Action ..................................................... 7
                                                                                              8   III.   NO CONTRIBUTORY TRADEMARK INFRINGEMENT ............................. 7
                                                                                              9          A.       Intentional Inducement Is Not Sufficiently Alleged ................................. 7
                                                                                             10          B.       “Continuing to Supply” Is Not Sufficiently Alleged ................................ 8
STETINA BRUNDA GARRED & BRUCKER




                                                                                             11   IV.    THE RELATED CAUSES OF ACTION ARE INSUFFICIENTLY PLED ...... 9
                                                             ALISO VIEJO, CALIFORNIA 92656




                                                                                             12   V.     DISMISSAL FOR VIOLATION OF RULE 8 IS APPROPRIATE ................... 9
                                  75 ENTERPRISE, SUITE 250


                                                                   PHONE: (949) 855-1246




                                                                                             13   VI.    PLAINTIFF’S EVIDENCE IS INCOMPLETE AND OF NO AVAIL ........... 12
                                                                                             14   VII. THE FALSE DESIGNATION OF ORIGIN CLAIM IS NOT PLED .............. 13
                                                                                             15   VIII. DISMISSAL AND DISCOVERY LIMITATIONS ARE REQUIRED ON
                                                                                             16          CONSPIRACY .................................................................................................. 14
                                                                                             17   IX.    CONCLUSION ................................................................................................. 15
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
                                                                                                         Case No. 8:19-cv-00458-DOC-ADS                         i
                                                                                                         REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                        Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 3 of 20 Page ID #:1150



                                                                                                                          1                                           TABLE OF AUTHORITIES
                                                                                                                          2     Cases
                                                                                                                          3     Applied Underwriters, Inc. v. Licthenegger, 913 F.3d 884 (9th Cir.
                                                                                                                                  2019) ..................................................................................................................... 7
                                                                                                                          4
                                                                                                                                Ashcroft v. Iqbal, 556 U.S. 662 (2009) ................................................................ 3, 11
                                                                                                                          5
                                                                                                                                Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ...................................................... 3
                                                                                                                          6
                                                                                                                                Daystar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23
                                                                                                                          7       (2008).................................................................................................................. 13

                                                                                                                          8     Department of Navy v. Egan, 484 U.S. 518 (1988)................................................... 5

                                                                                                                          9     Entm’t Res. Grp. Inc. v. Genesis Creative Grp., Inc. 122 F.3d 1211 (9th
STETINA BRUNDA GARRED & BRUCKER




                                                                                                                                   Cir. 1997) ............................................................................................................ 14
                                                                   PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                         10     Fonavisa, Inc. v. Cherry Auction, Inc., 76 F.3d 269 (9th Cir. 1996) ........................ 9
                                  ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                         11     Gallup, Inc. v. Business Res. Bureau (PVT.) Ltd, 688 F.Supp. 2d 915
                                     75 ENTERPRISE, SUITE 250




                                                                                                                         12       (N.D. Cal 2015) .................................................................................................... 8

                                                                                                                         13     Gauvin v. Trombatore, 682 F.Supp. 1067 (N.D. Cal. 1988) ................................... 10
                                                                                                                                Gen-Probe, Inc. v. Amoco Corp., 926 F. Supp. 948 (S.D. Cal. 1996) .................... 10
                                                                                                                         14
                                                                                                                                Gibson Guitar Corp v. Viacom Int’l, Inc., 2013 U.S. Dist. LEXIS 70538
                                                                                                                         15        (C.D. Cal 2013) .................................................................................................... 7
                                                                                                                         16     Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980 (9th
                                                                                                                                   Cir. 1999) .............................................................................................................. 9
                                                                                                                         17
                                                                                                                                Marder v. Lopez, 450 F.3d 445 (9th Cir. 2006) ................................................ 12, 13
                                                                                                                         18
                                                                                                                                McHenry v. Renne, 84 F.3d 1172 (9th Cir. 1996) ................................................... 11
                                                                                                                         19
                                                                                                                                Perfect 10, Inc. v. Visa Int’l Serv. Ass’n, 494 F.3d 788 (9th Cir. 2007) ............... 7, 8
                                                                                                                         20
                                                                                                                                RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090 (2016) ................................ 6
                                                                                                                         21
                                                                                                                                Smith v. Barrett, Daffin, Frappier, Treder & Weiss, LLP, Case No. 18-
                                                                                                                         22       cv-06098-RS (N.D. Cal. Jun. 19, 2019) ............................................................. 11
                                                                                                                         23     Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011) ............................................................ 2
                                                                                                                         24     Steele v. Bulova Watch Co., 344 U.S. 280 (1952) ..................................................... 5
                                                                                                                         25     Steinmetz v. Gen. Elec. Co., 2009 WL 3461133 (S.D. Cal. 2009) ......................... 10
                                                                                                                         26     Trader Joe’s v. Hallatt, 835 F.3d 960 (9th Cir. 2016) .............................................. 6
                                                                                                                         27     Yost v. Nationstar Mortg., LLC, 2013 WL 4828590, at *3 (E.D. Cal.
                                                                                                                                   2013) ................................................................................................................... 10
                                                                                                                         28

                                                                                                                                    Case No. 8:19-cv-00458-DOC-ADS                              ii
                                                                                                                                    REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                        Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 4 of 20 Page ID #:1151



                                                                                                                          1     Statutes
                                                                                                                          2     Federal Rule of Evidence 106 ................................................................................. 12
                                                                                                                          3     FRCP Rule 12(b)(6)........................................................................................... 13, 14
                                                                                                                          4
                                                                                                                          5
                                                                                                                          6
                                                                                                                          7
                                                                                                                          8
                                                                                                                          9
STETINA BRUNDA GARRED & BRUCKER


                                                                   PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                         10
                                  ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                         11
                                     75 ENTERPRISE, SUITE 250




                                                                                                                         12
                                                                                                                         13
                                                                                                                         14
                                                                                                                         15
                                                                                                                         16
                                                                                                                         17
                                                                                                                         18
                                                                                                                         19
                                                                                                                         20
                                                                                                                         21
                                                                                                                         22
                                                                                                                         23
                                                                                                                         24
                                                                                                                         25
                                                                                                                         26
                                                                                                                         27
                                                                                                                         28

                                                                                                                                   Case No. 8:19-cv-00458-DOC-ADS                         iii
                                                                                                                                   REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                                   Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 5 of 20 Page ID #:1152



                                                                                                                                                     1                                        I.       INTRODUCTION
                                                                                                                                                     2         Plaintiff seeks adjudication by this Court of several valid Vietnamese trademarks
                                                                                                                                                     3 under the guise of a Lanham Act violation of a U.S. trademark. Plaintiff attempts to
                                                                                                                                                     4 sidestep its contemporaneous two and a half year battle in the proper trademark
                                                                                                                                                     5 jurisdiction of Vietnam by attempting to involve this Court in matters of foreign policy.
                                                                                                                                                     6         Plaintiff’s conclusory allegations are devoid of any factual details as to actual sales
                                                                                                                                                     7 in U. S. commerce by the Defendants – a fundamental element of the claims raised by
                                                                                                                                                     8 Plaintiff’s First Amended Complaint (the “FAC”). While Plaintiff acknowledges that
                                                                                                                                                     9 “[t]o prevail on a claim of trademark infringement, the plaintiff must show that the
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                    10 defendants used in commerce…” a colorable imitation of Plaintiff’s mark (Plaintiff’s
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                    11 Opposition (the “Opposition” or “Opp.”) at 7:11-12) (emphasis added) fails to identify
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                    12 plausible facts set forth in the FAC as to how each California Defendant directly infringes
                                                                                                                                                    13 the PEPTAN trademark.
                                                                                                                                                    14         The FAC simply never alleges that U.S. consumers are exposed to the accused JEX
                                                                                                                                                    15 MAX product (hereinafter, the “Product”) by any California Defendant in a way that
                                                                                                                                                    16 would create the requisite likelihood of confusion. Even though the Product appears on
                                                                                                                                                    17 St. Paul’s website, that website clearly states the Product is for export only, and thus no
                                                                                                                                                    18 confusion is possible. The St. Paul website also links to Eco Pharma’s Vietnamese
                                                                                                                                                    19 website; however, as explained below, the Vietnamese website also expressly states the
                                                                                                                                                    20 Product is not sold to the U.S., so there is again no direct infringement by any named
                                                                                                                                                    21 Defendant despite the speculation contained in Plaintiff’s Opposition.
                                                                                                                                                    22         As for Plaintiff’s claims for contributory infringement, the alleged direct infringers
                                                                                                                                                    23 are presumably the third parties in Vietnam selling to the U.S., but neither the FAC nor
                                                                                                                                                    24 the Opposition identify any facts by which the California Defendants either “actively
                                                                                                                                                    25 induce” such third party sales nor any continued sales directly to those alleged third party
                                                                                                                                                    26 sellers known to be infringing, as required for contributory liability. As Eco Pharma is
                                                                                                                                                    27 the trademark owner in Vietnam and legally entitled to sell the Product in Vietnam, there
                                                                                                                                                    28 can be no such infringement.

                                                                                                                                                               Case No. 8:19-cv-00458-DOC-ADS              1
                                                                                                                                                               REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                                   Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 6 of 20 Page ID #:1153



                                                                                                                                                     1         The Ninth Circuit has clarified that (1) a complaint must “contain sufficient
                                                                                                                                                     2 allegations of underlying facts to give fair notice and to enable to opposing party to
                                                                                                                                                     3 defend itself effectively,” and (2) “the factual allegations that are taken as true must
                                                                                                                                                     4 plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing
                                                                                                                                                     5 party to be subjected to the expense of discovery and continued litigation.” Starr v. Baca,
                                                                                                                                                     6 652 F.3d 1202, 1216 (9th Cir. 2011). Plaintiff has clearly failed to meet these pleading
                                                                                                                                                     7 obligations, and the Motion to Dismiss (the “Motion”) should be granted.
                                                                                                                                                     8                    II.     NO DIRECT TRADEMARK INFRINGEMENT
                                                                                                                                                     9 A.      Direct Infringement Is Not Sufficiently Pled
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                    10         While the FAC alleges that the “[P]roduct is available for purchase in this judicial
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                    11 district, the United States and globally through various e-commerce websites such as
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                    12 Amazon.com, eBay, and others” (FAC at ¶48), it does not allege that the California
                                                                                                                                                    13 Defendants are the ones selling the Product through these e-commerce websites. In fact,
                                                                                                                                                    14 the FAC actually exonerates the California Defendants who lawfully sell “the
                                                                                                                                                    15 product in Vietnam” and it is admittedly unnamed “third party companies” that
                                                                                                                                                    16 actually “sell and ship the product to the United States” (FAC at ¶40). It is only
                                                                                                                                                    17 these unnamed “third party companies” who are the accused of directly infringing by
                                                                                                                                                    18 Plaintiff’s FAC. Plaintiff’s FAC is thus insufficient as a matter of law to state a claim
                                                                                                                                                    19 for direct infringement against the California Defendants.
                                                                                                                                                    20         Plaintiff’s Opposition illustrates how the FAC fails to set forth sufficient factual
                                                                                                                                                    21 allegations to establish a cause of action against any of the California Defendants for
                                                                                                                                                    22 direct trademark infringement. Plaintiff summarizes its allegations of direct infringement
                                                                                                                                                    23 by stating that it “alleges that the California Defendants are offering for sell [sic] and
                                                                                                                                                    24 selling these infringing products, and Plaintiff alleges e-commerce sites that such as
                                                                                                                                                    25 Amazon.com, e-Bay and others are selling and shipping the infringing JEX PEPTAN
                                                                                                                                                    26 MAX products into the United States.” Opp. at 7:24 – 8:3. Even taken as true, these
                                                                                                                                                    27 two allegations fail to adequately plead direct infringement as Plaintiff omits a crucial,
                                                                                                                                                    28 essential element – it has not alleged (and cannot truthfully allege) that the California

                                                                                                                                                               Case No. 8:19-cv-00458-DOC-ADS           2
                                                                                                                                                               REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                                   Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 7 of 20 Page ID #:1154



                                                                                                                                                     1 Defendants are the ones actually selling the Product into the U.S. through these e-
                                                                                                                                                     2 commerce websites.
                                                                                                                                                     3         Defendant St. Paul Brands does sell the Product to Eco Pharma, but the sales are
                                                                                                                                                     4 admittedly for export only to Eco Pharma, who owns the trademark in Vietnam. FAC ¶¶
                                                                                                                                                     5 11, 29. While Plaintiff alleges the Product is shown on St. Paul’s website (FAC ¶35),
                                                                                                                                                     6 Plaintiff never alleges that U.S. consumers can buy the export-only Product from
                                                                                                                                                     7 any California Defendant, especially when the webpage cited in the FAC at ¶35 actually
                                                                                                                                                     8 says the Product is for export only: Ngo Decl. at ¶ 9, Ex. C; Motion at 2:3-7.
                                                                                                                                                     9         Plaintiff’s Opposition also alleges that the FAC sufficiently alleges direct
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                    10 infringement at paragraphs 56 and 58. Opp. at 11:13. These paragraphs, however, are
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                    11 devoid of factual allegations and nothing more than “threadbare recitals of the elements
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                    12 of a cause of action, supported by mere conclusory statements” which “do not suffice.”
                                                                                                                                                    13 Iqbal at 678 (citing Twombly at 555). Indeed, none of the conclusory allegations of direct
                                                                                                                                                    14 infringement are borne out by any facts pleaded in the FAC.
                                                                                                                                                    15         In fact, the California Defendants’ Motion explains that customer confusion is not
                                                                                                                                                    16 possible as a result of any sales to Eco because “Eco Pharma is the sole purchaser of St.
                                                                                                                                                    17 Paul’s products (FAC at ¶¶ 11, 29), and as the lawful owner of the PEPTAN trademark
                                                                                                                                                    18 in Vietnam (FAC at ¶¶30-31), Eco Pharma is not confused when it purchases the accused
                                                                                                                                                    19 product from St. Paul and receives that product in Vietnam.” Motion at 6:25-28. Oddly,
                                                                                                                                                    20 Plaintiff responds to this point in its Opposition by claiming that the statement “the
                                                                                                                                                    21 California Defendants only sell to Defendant Eco Pharma” is “a fact outside the pleading”
                                                                                                                                                    22 and should be ignored by the Court for the purposes of this motion. Opp. at 12:17-18.
                                                                                                                                                    23 This is not outside the pleadings, because Plaintiff’s FAC states this exact fact on page
                                                                                                                                                    24 4, lines 5-8, reproduced below:
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28

                                                                                                                                                              Case No. 8:19-cv-00458-DOC-ADS          3
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                                   Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 8 of 20 Page ID #:1155



                                                                                                                                                     1 FAC at ¶11.
                                                                                                                                                     2         To make matters worse, Plaintiff in its Opposition now claims that it “is not sure
                                                                                                                                                     3 to whom the California Defendants sell the Product, and if it is only to Eco Pharma.”
                                                                                                                                                     4 Opp. at 13:3-5. This directly contradicts the contents of Plaintiff’s FAC, where Plaintiff
                                                                                                                                                     5 asserted that “Eco Pharma is the exclusive purchaser and distributor of Defendant St.
                                                                                                                                                     6 Paul Brands’ products for resale in Vietnam and elsewhere…” FAC at ¶11 (emphasis
                                                                                                                                                     7 added).
                                                                                                                                                     8         Plaintiff also brings up topics completely irrelevant to it claim for direct
                                                                                                                                                     9 infringement, arguing that “assuming Eco Pharma is the only customer directly [sic] from
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                    10 California Defendants, then it still does not insulate the California Defendants from
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                    11 causing confusion from the sales of these products… if it did then any trademark infringer
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                    12 could protect itself from trademark infringement claims by selling to a compatriot prior
                                                                                                                                                    13 to selling to customers.” Opp. at 13:5-10. But Plaintiff’s scenario here has nothing to
                                                                                                                                                    14 do with its claim for direct infringement – all Plaintiff has accomplished is to identify a
                                                                                                                                                    15 reason why doctrines such as vicarious or contributory liability exist. An entity who
                                                                                                                                                    16 “sell[s] to a compatriot prior to selling to customers” is not liable for direct infringement
                                                                                                                                                    17 as a matter of law, because they are not the direct infringer. While such an entity might
                                                                                                                                                    18 be liable for infringement under another theory, Plaintiff’s argument here is unavailing
                                                                                                                                                    19 to support of its claim for direct infringement, which requires the accused party to directly
                                                                                                                                                    20 infringe.
                                                                                                                                                    21 B.      Extraterritoriality Bars Enforcement of the Lanham Act
                                                                                                                                                    22         Plaintiff’s statement that it “owns and has registered the PEPTAN trademark
                                                                                                                                                    23 virtually worldwide” (FAC at ¶20 and Opp. at 17:20) does not negate the fact that
                                                                                                                                                    24 Plaintiff does not own the PEPTAN trademark in Vietnam (FAC at ¶16), nor does it
                                                                                                                                                    25 permit Plaintiff to seek remedies from this Court that are far outside the territorial
                                                                                                                                                    26 jurisdiction of the United States. Plaintiff seeks an order from a United States Federal
                                                                                                                                                    27 Court “to cancel and withdraw [eleven] Vietnam Trademark Applications and
                                                                                                                                                    28 Registrations comprising the trademark PEPTAN…” (FAC at ¶31 and at 16). Plaintiff

                                                                                                                                                               Case No. 8:19-cv-00458-DOC-ADS          4
                                                                                                                                                               REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                                   Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 9 of 20 Page ID #:1156



                                                                                                                                                     1 attempts to sidestep the ongoing two and a half year battle in the proper trademark
                                                                                                                                                     2 jurisdiction of Vietnam by challenging this Court to put its judicial fingerprint onto
                                                                                                                                                     3 matters of foreign policy, which “is the province and responsibility of the Executive
                                                                                                                                                     4 [Branch].” Department of Navy v. Egan, 484 U.S. 518, 529 (1988).
                                                                                                                                                     5         Plaintiff’s Opposition responds to the California Defendants’ extraterritoriality
                                                                                                                                                     6 arguments by alleging that Steele v. Bulova Watch Co., 344 U.S. 280 (1952) stands for
                                                                                                                                                     7 the proposition that “the Lanham Act extends to acts of trademark infringement and
                                                                                                                                                     8 unfair competition in a foreign country.” Plaintiff is wrong. In Bulova Watch, the
                                                                                                                                                     9 Supreme Court expressly based its ruling on the fact that the petitioner no longer owned
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                    10 any valid foreign trademark registration, pointing out that:
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                    11         “[u]nlike the Banana Case [American Banana Co. v. United Fruit Co., 213
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                    12         U.S. 347 (1909)], whatever rights Mexico once conferred on petitioner its
                                                                                                                                                    13         courts now have decided to take away… Mexico’s courts have nullified the
                                                                                                                                                    14         Mexican registration of ‘Bulova’; there is thus no conflict which might afford
                                                                                                                                                    15         petitioner a pretext that such relief would impugn foreign law. The question,
                                                                                                                                                    16         therefore, whether a valid foreign trademark registration would affect
                                                                                                                                                    17         either the power to enjoin or the propriety of its exercise is not before us.
                                                                                                                                                    18         Where, as here, there can be no interference with the sovereignty of another
                                                                                                                                                    19         nation, the District Court in exercising its equity powers may command
                                                                                                                                                    20         persons properly before it to cease or perform acts outside its territorial
                                                                                                                                                    21         jurisdiction.”
                                                                                                                                                    22 Bulova Watch at 289 (Emphasis added).
                                                                                                                                                    23         Here, in contrast, Plaintiff admits that Defendant Eco Pharma is the lawful owner
                                                                                                                                                    24 of issued Trademark Registration No. 248439 for the mark ‘PEPTAN’ in Vietnam (FAC
                                                                                                                                                    25 at ¶31, Item B). Unlike in Bulova Watch where “Mexico’s courts have nullified the
                                                                                                                                                    26 Mexican registration of ‘Bulova,’” Vietnam’s courts have not nullified Eco Pharma’s
                                                                                                                                                    27 Vietnamese registration of “PEPTAN”, despite Plaintiff having filed petitions in the
                                                                                                                                                    28 Vietnamese courts requesting such nullification. See Motion at 4:26 (requesting judicial

                                                                                                                                                              Case No. 8:19-cv-00458-DOC-ADS          5
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 10 of 20 Page ID #:1157



                                                                                                                                                    1 notice of Plaintiff’s nullification petition in Vietnam of Ex. B to the Ngo Declaration.1)
                                                                                                                                                    2 Even if the Court declined to take judicial notice of these documents, the FAC admits
                                                                                                                                                    3 that Eco Pharma owns the PEPTAN trademark in Vietnam (FAC at ¶31) and has not
                                                                                                                                                    4 alleged that this trademark has been nullified or that Plaintiff owns the PEPTAN mark
                                                                                                                                                    5 there.
                                                                                                                                                    6          As explained in the Motion, the Ninth Circuit in Trader Joe’s states the law in
                                                                                                                                                    7 these circumstances: “we construe statutes to avoid unreasonable interference with other
                                                                                                                                                    8 nation’s sovereign authority whenever possible…. Courts typically find a conflict with
                                                                                                                                                    9 foreign law or policy when there is an ongoing trademark dispute or other proceeding
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10 abroad.” Trader Joe’s v. Hallatt, 835 F.3d 960, 972-973 (9th Cir. 2016). Plaintiff in its
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11 Opposition admits that Eco Pharma owns the rights to PEPTAN in Vietnam, and that the
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12 parties have an ongoing Vietnamese trademark dispute, stating that “the dispute between
                                                                                                                                                   13 the parties over the ownership of the PEPTAN mark in that country [Vietnam] are still
                                                                                                                                                   14 not resolved.” Opp. at 18, n.2. This Court should not indulge Plaintiff and interfere in a
                                                                                                                                                   15 matter that is for Vietnam and Vietnam alone to decide. There is a presumption against
                                                                                                                                                   16 extraterritorial application of U.S. federal law to “avoid the international discord that can
                                                                                                                                                   17 result when U.S. law is applied to conduct in foreign countries.” 2 See RJR Nabisco, Inc.
                                                                                                                                                   18 v. European Cmty., 136 S. Ct. 2090, 2100 (2016). To now have a foreign corporation try
                                                                                                                                                   19 attempt to use this Court to decide who gets to own registered trademarks duly issued by
                                                                                                                                                   20 the Vietnamese government – or any other country for that matter – and sidestepping that
                                                                                                                                                   21 country’s legal system defies common sense, is disingenuous and has tremendous
                                                                                                                                                   22 potential to negatively affect international relations.
                                                                                                                                                   23
                                                                                                                                                   24   1
                                                                                                                                                        Plaintiff has not disputed the authenticity of these documents in the Opposition.
                                                                                                                                                   25   If Plaintiff eventually prevails in its attempt to nullify Eco Pharma’s trademarks in
                                                                                                                                                        2

                                                                                                                                                      Vietnam, the relief sought by the instant action would be unnecessary. If Defendant Eco
                                                                                                                                                   26
                                                                                                                                                      Pharma prevails, granting Plaintiff equitable relief in this action would significantly
                                                                                                                                                   27 interfere with Defendant Eco Pharma’s right to use the PEPTAN mark lawfully in
                                                                                                                                                      Vietnam. The Court’s interference is wholly unnecessary in either case.
                                                                                                                                                   28

                                                                                                                                                               Case No. 8:19-cv-00458-DOC-ADS          6
                                                                                                                                                               REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 11 of 20 Page ID #:1158



                                                                                                                                                    1 C.      Nominative Fair Use Bars This Action
                                                                                                                                                    2         Plaintiff argues that the Court cannot consider a nominative fair use defense to an
                                                                                                                                                    3 accusation of trademark infringement at the motion to dismiss stage. Plaintiff is incorrect.
                                                                                                                                                    4 Cf. Applied Underwriters, Inc. v. Licthenegger, 913 F.3d 884, 889-893 (9th Cir. 2019)
                                                                                                                                                    5 (“[T]he district court granted Defendant’s motion to dismiss, concluding that
                                                                                                                                                    6 ‘Defendant’s use of the Trademarks is nominative fair use’…. Defendants maintain, as
                                                                                                                                                    7 the district court concluded, that their use of Plaintiff’s marks constituted nominative fair
                                                                                                                                                    8 use. We agree.”)
                                                                                                                                                    9             III.    NO CONTRIBUTORY TRADEMARK INFRINGEMENT
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10         To sufficiently plead contributory infringement, plausible facts must show that a
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11 defendant must have either (1) intentionally induced the primary infringer to infringe, or
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12 (2) continued to supply an infringing product to an infringer with the knowledge that the
                                                                                                                                                   13 infringer is mislabeling the particular product supplied.” Perfect 10, Inc. v. Visa Int’l
                                                                                                                                                   14 Serv. Ass’n, 494 F.3d 788, 807 (9th Cir. 2007).       Plaintiff Opposition asserts that it is
                                                                                                                                                   15 proceeding under “both tests” (Opp. at 8:12) yet fails both counts.
                                                                                                                                                   16 A.      Intentional Inducement Is Not Sufficiently Alleged
                                                                                                                                                   17         “The standard for intentional inducement is fairly high. It requires that the
                                                                                                                                                   18 contributory infringer do more than be able to reasonably anticipate the direct
                                                                                                                                                   19 infringement.” Gibson Guitar Corp v. Viacom Int’l, Inc., 2013 U.S. Dist. LEXIS 70538
                                                                                                                                                   20 at *6 (C.D. Cal 2013). Even providing “critical support” to infringers fails to establish a
                                                                                                                                                   21 claim for contributory infringement as plaintiff must at the very least allege “affirmative
                                                                                                                                                   22 acts by Defendants suggesting that third parties infringe.” Perfect 10 at 807. Even sales
                                                                                                                                                   23 to the Vietnamese trademark owner do not meet that requirement.
                                                                                                                                                   24         Plaintiff’s Opposition responds incredulously to the proposition that “[t]he
                                                                                                                                                   25 California Defendants seem to argue that Plaintiff must plead what California Defendants
                                                                                                                                                   26 actually say to induce the sales of infringing goods by third parties.” Opp. at 22:5-7. But
                                                                                                                                                   27 this is indeed what the law requires. When a party’s allegations "cite no affirmative acts
                                                                                                                                                   28 by [d]efendants suggesting that third parties infringe” that party “has failed to plead a

                                                                                                                                                              Case No. 8:19-cv-00458-DOC-ADS          7
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 12 of 20 Page ID #:1159



                                                                                                                                                    1 viable claim” for contributory trademark infringement. Perfect 10 at 807. Allegations
                                                                                                                                                    2 are insufficient when they “point[] to no ‘clear expression’ or ‘affirmative acts’ with any
                                                                                                                                                    3 specific intent to foster infringement.” Id. at 801. A party must allege “’specific acts
                                                                                                                                                    4 intended to encourage or induce infringement” Id. at 802. “Inducement is a legal
                                                                                                                                                    5 determination, and dismissal may not be avoided by characterizing a legal determination
                                                                                                                                                    6 as a factual one. [The court] must determine whether the facts as pled constitute a ‘clear
                                                                                                                                                    7 expression’ of a specific intent to foster infringement.” Id at 803.
                                                                                                                                                    8         In Plaintiff’s FAC, “the facts as pled” plainly do not “constitute a clear expression
                                                                                                                                                    9 of a specific intent to foster infringement.” As explained in the Motion, the “right to stop
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10 a product from being marketed and sold” is not sufficient for inducement. Gibson at 8;
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11 Motion at 21-22. Nor is labeling a product in English and marking it “Made in USA,” or
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12 displaying it on an English-language website. See Gallup, Inc. v. Business Res. Bureau
                                                                                                                                                   13 (PVT.) Ltd, 688 F.Supp. 2d 915 (N.D. Cal 2015). Because the FAC does not identify the
                                                                                                                                                   14 requisite “clear expression of specific intent to foster infringement,” the FAC does not
                                                                                                                                                   15 allege contributory trademark infringement by active inducement.
                                                                                                                                                   16 B.      “Continuing to Supply” Is Not Sufficiently Alleged
                                                                                                                                                   17         Plaintiff fails to sufficiently allege that one has “continued to supply a product to
                                                                                                                                                   18 an infringer with the knowledge that the infringer is mislabeling the particular product
                                                                                                                                                   19 supplied.” Perfect 10, 494 F.3d at 807. In Plaintiff’s own words, “Plaintiff alleges that
                                                                                                                                                   20 the California Defendants are selling the infringing product to Eco Pharma in Vietnam
                                                                                                                                                   21 who is selling the infringing product for re-sale in the United States.” Opp. at 8:16-18.
                                                                                                                                                   22         But this does not meet the legal requirements of “continuing to supply a product to
                                                                                                                                                   23 an infringer with knowledge that the infringer is mislabeling that particular product.” Eco
                                                                                                                                                   24 Pharma cannot infringe any of Plaintiff’s rights by labeling a product with the PEPTAN
                                                                                                                                                   25 mark and selling it in Vietnam, because Eco Pharma is the lawful owner of the PEPTAN
                                                                                                                                                   26 mark in Vietnam. FAC at ¶30-31. This is neither “mislabeling” nor infringement – it is
                                                                                                                                                   27 legally authorized labeling and selling under domestic Vietnamese law by the Vietnamese
                                                                                                                                                   28 trademark owner. Moreover, it is the downstream speculative and unnamed “others”

                                                                                                                                                             Case No. 8:19-cv-00458-DOC-ADS           8
                                                                                                                                                             REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 13 of 20 Page ID #:1160



                                                                                                                                                    1 that are alleged to directly infringe by selling to the U.S., not Eco Pharma and not the
                                                                                                                                                    2 California Defendants. FAC 11, 40, 65, 67.
                                                                                                                                                    3          Plaintiff’s reliance on Fonavisa, Inc. v. Cherry Auction, Inc., 76 F.3d 269 (9th Cir.
                                                                                                                                                    4 1996) does not negate its responsibility to adequately plead contributory infringement.
                                                                                                                                                    5 The Fonavisa court found that there might be liability imposed for a swap meet organizer
                                                                                                                                                    6 under a contributory infringement theory for “supplying the necessary marketplace for
                                                                                                                                                    7 [infringing] sale[s] in substantial quality” based upon the fact that a company “is
                                                                                                                                                    8 responsible for the torts of those it permits on its premises “knowing or having reason to
                                                                                                                                                    9 know that the other is acting or will act tortuously.” Fonavisa at 256. But Plaintiff’s
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10 FAC alleges that the actual acts of direct infringement are the purported internet resales
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11 by “others” into the U.S. via e-commerce websites. (FAC at ¶65). The Ninth Circuit and
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12 other circuits throughout the country have consistently distinguished the logic of
                                                                                                                                                   13 Fonavisa from activities conducted by third parties over the internet. “While the landlord
                                                                                                                                                   14 of a flea market might reasonably be expected to monitor the merchandise sold on his
                                                                                                                                                   15 premises [a party] cannot reasonably the expected to monitor the internet.” Lockheed
                                                                                                                                                   16 Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 985 (9th Cir. 1999).
                                                                                                                                                   17          Because no theory of contributory trademark infringement has been sufficiently
                                                                                                                                                   18 pleaded by Plaintiff’s FAC, dismissal is appropriate.
                                                                                                                                                   19    IV.     THE RELATED CAUSES OF ACTION ARE INSUFFICIENTLY PLED
                                                                                                                                                   20          Each of the claims in the second, fourth, and fifth causes of action require
                                                                                                                                                   21 substantially the same elements as in a cause of action for trademark infringement under
                                                                                                                                                   22 the Lanham Act. As no claim for direct or contributory trademark infringement has been
                                                                                                                                                   23 adequately and pleaded against the California Defendants by Plaintiff’s FAC, no cause
                                                                                                                                                   24 of action set forth any of Claims 2, 4, or 5 have been adequately pleaded either. Thus,
                                                                                                                                                   25 dismissal is appropriate.
                                                                                                                                                   26          V.     DISMISSAL FOR VIOLATION OF RULE 8 IS APPROPRIATE
                                                                                                                                                   27          Plaintiff contends that by “alleging a connection between [the] companies and [the]
                                                                                                                                                   28 individuals,” (Opp. at 25:3-4) it is relieved of its burden of explaining the role played by

                                                                                                                                                               Case No. 8:19-cv-00458-DOC-ADS          9
                                                                                                                                                               REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 14 of 20 Page ID #:1161



                                                                                                                                                    1 each defendant accused of misconduct, but points to no case law in support of this
                                                                                                                                                    2 proposition.
                                                                                                                                                    3         A plaintiff suing multiple defendants must allege the basis of the claim against
                                                                                                                                                    4 each defendant individually. See, e.g., Steinmetz v. Gen. Elec. Co., 2009 WL 3461133,
                                                                                                                                                    5 at *2 (S.D. Cal. 2009) (quoting Gauvin v. Trombatore, 682 F.Supp. 1067,1071 (N.D.
                                                                                                                                                    6 Cal. 1988)); see also Yost v. Nationstar Mortg., LLC, Civ. No. 13-745, 2013 WL
                                                                                                                                                    7 4828590, at *3 (E.D. Cal. 2013) (holding that defendants only receive fair notice of the
                                                                                                                                                    8 claim if plaintiffs specifically identify which parties they allege committed each action).
                                                                                                                                                    9 Conflating the actions of distinct individuals and entities is plainly insufficient. See Gen-
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10 Probe, Inc. v. Amoco Corp., 926 F. Supp. 948, 961 (S.D. Cal. 1996) (collecting cases, in
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11 part for the proposition that a complaint may not “lump[] together… multiple defendants
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12 in one broad allegation”). But conflation is precisely what the Plaintiff does here. See
                                                                                                                                                   13 FAC at ¶14 (“… each Individual Defendant, personally participated in together or
                                                                                                                                                   14 separately controlled, directed, or is the alter ego of, or otherwise connected to, each, or
                                                                                                                                                   15 multiple, Corporate Defendant(s), and all or some defendants acted in concert with, as
                                                                                                                                                   16 agent or representative for, or at the request of, or on behalf of, and/or induced one or
                                                                                                                                                   17 more of the other Defendants, or Individual Defendants identified in paragraphs 8 through
                                                                                                                                                   18 15 above of the wrongful acts complained of herein.”)
                                                                                                                                                   19         Plaintiff has also not explained how many of the defendants are plausibly
                                                                                                                                                   20 connected to this action at all. For example, Defendant A.Q. Pharmaceutical, is stated to
                                                                                                                                                   21 have “creat[ed] the formula for the products,” (Opp. at 25:9) but there is no explanation
                                                                                                                                                   22 how a Defendant creating a formula for a product implicates that Defendant in
                                                                                                                                                   23 accusations of trademark infringement, which has nothing at all to do with a product’s
                                                                                                                                                   24 formula. Likewise, the individual defendants are stated to have been named by virtue of
                                                                                                                                                   25 “working for each of these California Corporate Defendants” (Opp. at 25:10), but no
                                                                                                                                                   26 justification is provided for piercing the corporate veil and ascribing liability to
                                                                                                                                                   27 individuals. Rather, it appears that Plaintiff has named many of the parties for the purpose
                                                                                                                                                   28 of harassment and vexation, and in the case of the individual Defendants, solely on the

                                                                                                                                                              Case No. 8:19-cv-00458-DOC-ADS          10
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 15 of 20 Page ID #:1162



                                                                                                                                                    1 basis that the Defendants “are all alleged to be family members.” Opp. at 24:20-21.
                                                                                                                                                    2         Plaintiff’s contends that “at this stage of the litigation, it is an unfair burden to
                                                                                                                                                    3 require Plaintiff to describe each party’s particular role in the infringing activities.”
                                                                                                                                                    4 Plaintiff is mistaken – at this stage of the litigation, it is Plaintiff’s obligation to describe
                                                                                                                                                    5 plausible facts for each party’s individual liability so they can adequately defend. As
                                                                                                                                                    6 Rule 11 requires an adequate pretrial investigation, if Plaintiff truly cannot specifically
                                                                                                                                                    7 describe why a party has been named as a wrongful actor, then dismissal is required.
                                                                                                                                                    8         Plaintiff is incorrect in its allegation that “all that is required is that each party has
                                                                                                                                                    9 been put on notice that they are being charged with committed acts of trademark
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10 infringement and unfair competition involving the PEPTAN trademark.” Opp. at 25.
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11 The Rule 8 notice requirements require a complaint to set forth “who is being sued, for
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12 what relief, and on what theory, with enough detail to guide discovery.” Cf. McHenry v.
                                                                                                                                                   13 Renne, 84 F.3d 1172, 1178 (9th Cir. 1996). Plaintiff cannot avoid this obligation by
                                                                                                                                                   14 claiming that the “facts will become clear through discovery.” Opposition at 25:14.
                                                                                                                                                   15         Furthermore, Plaintiff qualifies almost all of its allegations with the phrase “on
                                                                                                                                                   16 information and belief” but alleges no basis for such beliefs. See Smith v. Barrett, Daffin,
                                                                                                                                                   17 Frappier, Treder & Weiss, LLP, Case No. 18-cv-06098-RS, at *9 (N.D. Cal. Jun. 19,
                                                                                                                                                   18 2019) (“This creates the inference that Plaintiffs likely lack knowledge of the underlying
                                                                                                                                                   19 facts to support the assertion, and are instead engaging in speculation to an undue degree”
                                                                                                                                                   20 and dismissal of the complaint is warranted “as it provides no factual allegations to
                                                                                                                                                   21 support Plaintiffs' conclusion beyond ‘information and belief,’ it is insufficient to satisfy
                                                                                                                                                   22 the pleading requirements of Rule 8(a)(2).”). Plaintiff cannot sue and then wait for
                                                                                                                                                   23 discovery to formulate its case in the first instance. Rule 8 “… does not unlock the doors
                                                                                                                                                   24 of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal at 678-79.
                                                                                                                                                   25         It is totally unclear what theory is asserted to impose liability on all of the
                                                                                                                                                   26 Individual Defendants, such as A.Q. Pharmaceuticals, and Advanced Pharmaceutical
                                                                                                                                                   27 Services, including on what theory the corporate veil could even be pierced to establish
                                                                                                                                                   28 liability for the individuals. Plaintiff’s FAC alleges an agreement and conspiracy (FAC

                                                                                                                                                              Case No. 8:19-cv-00458-DOC-ADS            11
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 16 of 20 Page ID #:1163



                                                                                                                                                    1 ¶¶ 28, 40, 41, 65), but Plaintiff in its Opposition expressly denies any civil conspiracy
                                                                                                                                                    2 while in the same paragraph reiterating a conspiracy (Opp. at 23: 17-21) which is repeated
                                                                                                                                                    3 at n. 2, pg. 18: 27-29. Further, all relief is demanded jointly of all Defendants, despite
                                                                                                                                                    4 the fact that, by the very words of the FAC, much of the relief can only be accomplished
                                                                                                                                                    5 by a single Defendant, especially as no claim for conspiracy is pled. Opp. At 23. For
                                                                                                                                                    6 example, Eco Pharma is the only Defendant alleged to own any Trademarks in Vietnam
                                                                                                                                                    7 (FAC at ¶30-32), but the prayer for relief demands that “Defendants cancel and withdraw
                                                                                                                                                    8 all of their Vietnam Trademark Applications” (FAC at Prayer for Relief, ¶2). To
                                                                                                                                                    9 adequately defend, Defendants’ are entitled to know what plausible acts give rise to
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10 identified claims for legal liability.
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11       VI.    PLAINTIFF’S EVIDENCE IS INCOMPLETE AND OF NO AVAIL
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12         Plaintiff in the FAC and Opposition attaches a screenshot it represents as being
                                                                                                                                                   13 from Defendant Eco Pharma’s website. FAC ¶42; Opp. at 4. Plaintiff claims that this
                                                                                                                                                   14 image establishes that Defendant Eco Pharma makes the Product available for sale to U.S
                                                                                                                                                   15 Customers on its website, and further implies the California Defendants’ involvement
                                                                                                                                                   16 because St. Paul’s website links to Eco Pharma’s website. Opp. at 4-5, 12-13; FAC ¶¶42-
                                                                                                                                                   17 44.
                                                                                                                                                   18         But this image does not accurately depict Eco Pharma’s website, which is entirely
                                                                                                                                                   19 in the Vietnamese language, and not in English, as misleadingly presented by Plaintiff.
                                                                                                                                                   20 See Ngo Supp. Decl., Ex. D. Rather, the image provided by Plaintiff (Opp. at 4, FAC at
                                                                                                                                                   21 ¶¶ 42-43) appears to be a computer-generated, English-language translation that Plaintiff
                                                                                                                                                   22 has created, which shows only a portion of that website. The portions that Plaintiff have
                                                                                                                                                   23 omitted expressly show that sales to the U.S. do not occur on Eco Pharma’s website. To
                                                                                                                                                   24 the extent that the Court is inclined to consider the machine-translated contents of Eco
                                                                                                                                                   25 Pharma’s Vietnamese-language website at this time (for which Plaintiff has provided no
                                                                                                                                                   26 certification), it should consider the entirety of the contents of that website, not the highly
                                                                                                                                                   27 selective portion referred to by Plaintiff. See Marder v. Lopez, 450 F.3d 445, 448 (9th
                                                                                                                                                   28 Cir. 2006) (courts may consider documents referred to in complaint); See also FRE 106

                                                                                                                                                              Case No. 8:19-cv-00458-DOC-ADS           12
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 17 of 20 Page ID #:1164



                                                                                                                                                    1 (“If a party introduces all or part of a writing or recording statement, the adverse party
                                                                                                                                                    2 may require the introduction, at that time, of any other part… that in fairness ought to be
                                                                                                                                                    3 considered at the same time.”).
                                                                                                                                                    4         The exact webpage from which Plaintiff screenshot was taken, when translated
                                                                                                                                                    5 into English via a machine translation, plainly states the opposite – that the only sales
                                                                                                                                                    6 made via Eco Pharma’s website are domestic Vietnamese sales. A visitor who clicks on
                                                                                                                                                    7 the section marked “Delivery - Payment” is informed that the only delivery options are
                                                                                                                                                    8 either to “Ho Chi Minh City and Hanoi” or “the remaining provinces and cities
                                                                                                                                                    9 nationwide.” See Ngo Supp. Decl. at Exhibit E.
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10         Eco Pharma’s website also contains a FAQ (frequently asked questions) section.
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11 See Ngo Supp. Decl., Exhibit F. When translated into English via a machine translation
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12 tool, this FAQ includes the question “Does Ecogreen products ship abroad?” and the
                                                                                                                                                   13 answer is stated as “Currently our company only applies domestic delivery service.” See
                                                                                                                                                   14 Ngo Supp. Decl., Exhibit G. The full text of the relied-upon website in both the FAC and
                                                                                                                                                   15 Opposition contradicts Plaintiff’s assertion of sales to the U.S. by any Defendant, and
                                                                                                                                                   16 illustrates the lack of plausible allegations as required to plead a claim. This evidence is
                                                                                                                                                   17 admissible in this Rule 12(b)(6) Motion to refute Plaintiff’s Opposition, as it also appears
                                                                                                                                                   18 in the FAC ¶¶42-43. Marder, 450 F.3d at 448.
                                                                                                                                                   19         Further, the website indicates the purchase price in VND (Vietnamese Dong – the
                                                                                                                                                   20 official currency of Vietnam), the domain name includes the country code of Vietnam
                                                                                                                                                   21 (“.vn”), and the language found on the website is entirely in Vietnamese (including the
                                                                                                                                                   22 “chat” function shown in Plaintiff’s “screenshots.” Common sense clearly indicates that
                                                                                                                                                   23 that the Product is intended for the stream of commerce in Vietnam.
                                                                                                                                                   24        VII. THE FALSE DESIGNATION OF ORIGIN CLAIM IS NOT PLED
                                                                                                                                                   25         Plaintiff claims that reliance on Daystar Corp. v. Twentieth Century Fox Film
                                                                                                                                                   26 Corp., 539 U.S. 23, 38 (2008) to negate liability for false designation of origin is
                                                                                                                                                   27 “nonsensical” because Daystar is a copyright case. Opp. at 21:6-17. To the contrary, it
                                                                                                                                                   28 makes great sense because the Daystar Court interpreted the “false designation of origin”

                                                                                                                                                              Case No. 8:19-cv-00458-DOC-ADS          13
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 18 of 20 Page ID #:1165



                                                                                                                                                    1 requirement of §43(a) as referring to the origin of the tangible goods, not the author of
                                                                                                                                                    2 the idea or concept embodied in a product.” Because the FAC alleges that the Defendants
                                                                                                                                                    3 are the manufacturer of the Product (FAC ¶¶ 6, 23, 53, 66), there is no false designation
                                                                                                                                                    4 of origin.
                                                                                                                                                    5     VIII. DISMISSAL AND DISCOVERY LIMITATIONS ARE REQUIRED ON
                                                                                                                                                    6                                                 CONSPIRACY
                                                                                                                                                    7         The Opposition states: “Here, Plaintiff does not make any separate claim for civil
                                                                                                                                                    8 conspiracy but rather allege all the Defendants worked together – i.e., ‘conspired’ – to
                                                                                                                                                    9 infringe Plaintiff’s PEPTAN trademark.” Opp. at 23: 17-19. Denying that conspiracy is
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10 asserted and in the same sentence asserting conspiracy, makes it impossible to understand
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11 the legal relevance of the alleged “conspiracy” and agreements, and leaves Defendants
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12 unable to adequately respond to the pleadings.
                                                                                                                                                   13         If Plaintiff is saying there is no separate tort of conspiracy, the Defendants agree.
                                                                                                                                                   14 But a civil conspiracy can make co-conspirators liable for the acts of the co-conspirators
                                                                                                                                                   15 and the FAC and Opposition attempt to allege a conspiracy. FAC ¶ 20 & 41 (agreement
                                                                                                                                                   16 and conspiracy), 40 & 65 (conspiracy and agreement to enable reselling to the US);
                                                                                                                                                   17 Opposition at 18:27-29 (conspiracy).
                                                                                                                                                   18         But regardless of the conclusory conspiracy allegations, a conspiracy requires an
                                                                                                                                                   19 underlying tort. Entm’t Res. Grp. Inc. v. Genesis Creative Grp., Inc. 122 F.3d 1211, 1228
                                                                                                                                                   20 (9th Cir. 1997). The FAC does not sufficiently allege that any California Defendant has
                                                                                                                                                   21 committed any act that would arise to direct or contributory trademark infringement, or
                                                                                                                                                   22 any related cause of action. This failure to plead an underlying tort negates any basis for
                                                                                                                                                   23 a civil conspiracy.
                                                                                                                                                   24         Given the lack of a basis for civil conspiracy and the apparent admission that no
                                                                                                                                                   25 civil conspiracy is being asserted, the California Defendants request the decision on this
                                                                                                                                                   26 Rule 12(b)(6) motion made clear that allegations of conspiracy and agreements to
                                                                                                                                                   27 infringe or enable others to infringe, are not part of the lawsuit or discovery.
                                                                                                                                                   28 ///

                                                                                                                                                              Case No. 8:19-cv-00458-DOC-ADS               14
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 19 of 20 Page ID #:1166



                                                                                                                                                    1                                         IX.      CONCLUSION
                                                                                                                                                    2        Based on all of the foregoing, The California Defendants requests that the Court
                                                                                                                                                    3 dismiss Plaintiff’s First Amended Complaint in its entirety, with prejudice.
                                                                                                                                                    4
                                                                                                                                                    5   Dated: July 1, 2019                          STETINA BRUNDA GARRED & BRUCKER
                                                                                                                                                    6
                                                                                                                                                                                                     By: /s/Gregory K. Clarkson
                                                                                                                                                    7                                                    Matthew A. Newboles
                                                                                                                                                                                                         Gregory K. Clarkson
                                                                                                                                                    8
                                                                                                                                                    9                                                    Attorneys for the California Defendants
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12
                                                                                                                                                   13
                                                                                                                                                   14
                                                                                                                                                   15
                                                                                                                                                   16
                                                                                                                                                   17
                                                                                                                                                   18
                                                                                                                                                   19
                                                                                                                                                   20
                                                                                                                                                   21
                                                                                                                                                   22
                                                                                                                                                   23
                                                                                                                                                   24
                                                                                                                                                   25
                                                                                                                                                   26
                                                                                                                                                   27
                                                                                                                                                   28

                                                                                                                                                             Case No. 8:19-cv-00458-DOC-ADS                 15
                                                                                                                                                             REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                                                             Case 8:19-cv-00458-DOC-ADS Document 60 Filed 07/01/19 Page 20 of 20 Page ID #:1167



                                                                                                                                                    1                                    CERTIFICATE OF SERVICE
                                                                                                                                                    2         The undersigned hereby certifies that all counsel of record who are deemed to have
                                                                                                                                                    3 consented to electronic service are being served with this document via the Court’s
                                                                                                                                                    4 CM/ECF system on July 1, 2019.
                                                                                                                                                    5
                                                                                                                                                    6
                                                                                                                                                                                                    /s/Gregory K. Clarkson
                                                                                                                                                    7                                               Gregory K. Clarkson
                                                                                                                                                    8
                                                                                                                                                    9
STETINA BRUNDA GARRED & BRUCKER


                                                                                              PHONE: (949) 855-1246; FACSI MILE: (949 ) 855-6371




                                                                                                                                                   10
                                                             ALISO VIEJO, CALIFOR NIA 92656




                                                                                                                                                   11
                                  75 ENTERPRISE, SUITE 250




                                                                                                                                                   12
                                                                                                                                                   13
                                                                                                                                                   14
                                                                                                                                                   15
                                                                                                                                                   16
                                                                                                                                                   17
                                                                                                                                                   18
                                                                                                                                                   19
                                                                                                                                                   20
                                                                                                                                                   21
                                                                                                                                                   22
                                                                                                                                                   23
                                                                                                                                                   24
                                                                                                                                                   25
                                                                                                                                                   26
                                                                                                                                                   27
                                                                                                                                                   28

                                                                                                                                                        REPLY IN SUPPORT OF MOTION TO DISMISS
